Citation Nr: 1141820	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-38 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, tinea pedis, skin rash, and sores.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1965 to December 1971, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Parachute Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held before the undersigned Acting Veterans Law Judge of the Board at the RO in May 2008.  

The issues of entitlement to service connection for multiple fragment wounds, right foot injury, and a bilateral kidney disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In October 2008 and February 2011, this matter was remanded for further development and due process concerns.  

The Veteran has indicated that he seeks entitlement to service connection for skin rashes and sores.  The claims file reveals that the Veteran has been diagnosed with tinea pedis.  As such, the Board has recharacterized the issues as stated on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).


FINDING OF FACT

Resolving doubt in the Veteran's favor, tinea pedis with onychomycosis had its onset during active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinea pedis with onychomycosis was incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 101(24), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board has granted service connection for tinea pedis with onychomycosis.  As such, no discussion of VA's duty to notify and assist is necessary with respect to this issue.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records are silent for any findings or complaints of a skin disorder.  Post-service VA treatment records contained in the claims file show findings of pedal edema and macerated third and fourth interdigital web space in both feet in July 2004.  The Veteran was diagnosed as having tinea pedis.  

The Veteran was afforded several VA examinations.  During a March 2007 VA examination for diabetes mellitus, examination of the extremities revealed thickening and discoloration of the great toenails.  In the September 2009 VA examination, the Veteran stated that he had a skin condition between his toes and on his feet in service, which he related to Vietnam.  He also had occasional breakouts on his hands in the summer months.  He was treated for jungle rot with a cream that helped.  At that time, he used aloe vera every day to treat his feet.  He occasionally broke out in blisters between his toes and had flare-ups more often during the summer months.  Following a physical examination, the Veteran was diagnosed as having tinea pedis between the toenails of both feet.  The examiner opined that it was less likely than not related to service as there was no evidence of a skin condition in service treatment records.  In the April 2011 VA examination, the Veteran stated that he had been having a skin condition since the late 1970s or early 1980s when the skin around his heel area would break out in tiny blisters and swell.  This was exacerbated during the summer months.  He had been treated for jungle rot in the past with antifungal creams and used Lamisil cream and a pill at that time.  He also noticed discharge between his toenails.  Following a physical examination, the Veteran was diagnosed as having tinea pedis with onychomycosis.  The examiner opined that the Veteran's tinea pedis was not related to his inservice complaints or Agent Orange as it started later on in the early 1980s.

During the May 2008 hearing, the Veteran stated that he had had skin rashes in service that started on his feet, spread up his lower legs and to his hands, and that he was treated for it in service with creams and was told to keep it dry.  The rash started after he left Vietnam in 1969, when he was stationed in Germany, and the treating physician related the rash to his time in Vietnam.  He also indicated that he currently has a skin disorder and he offered to show it at the hearing.  He stated that it continued after service and he was treated by a private physician who told him that he thought it was jungle rot and gave him medication to treat the condition.  

Based on the record, a current disability has been established as the Veteran has been diagnosed as having tinea pedis with onychomycosis.  Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as a rash and blisters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran provided competent and credible testimony that that his skin disorder first manifested during service.  He also reports that he suffered from rashes and blisters continually following service.  

The Board recognizes that the September 2009 and April 2011 VA examiners provided negative opinions regarding the Veteran's claim for service connection.  The Board, however, does not find these opinions persuasive.  The opinion provided by the September 2009 VA examiner is inadequate as the examiner did not comment upon the Veteran's competent reports of continuity of symptomatology of a skin disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  In addition, the April 2011 opinion is likewise inadequate as inadequate rationale was provided for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  Therefore, the examiners' opinions are not persuasive and do not preclude a grant of service connection in this case.

The Board finds the Veteran's account of having skin problems during and since service both competent and credible.  Thus, the evidence demonstrates the Veteran's skin disorder began during service and he had continuity of symptoms after discharge.  Resolving reasonable doubt in the Veteran's favor and considering the Veteran's combat experience, the Board finds that the evidence supports a grant of service connection for tinea pedis with onychomycosis.  See 38 U.S.C.A. §§ 1154, 5107(b).   


ORDER

Service connection for tinea pedis with onychomycosis is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


